t c summary opinion united_states tax_court joyce a siddons petitioner and richard j siddons intervenor v commissioner of internal revenue respondent docket no 1188-04s filed date joyce a siddons pro_se timothy s sinnott for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure this case arises from petitioner’s election to seek relief from joint_and_several_liability for federal_income_tax for the year under sec_6015 c and f respondent determined that petitioner is not entitled to relief the issue for decision is whether petitioner is relieved of any liability for tax for under sec_6015 c or f some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence at the time the petition was filed was jasper indiana during the year at issue petitioner was married to richard siddons intervenor petitioner and intervenor were married in they separated several times for short periods of time during their marriage and were divorced on date petitioner has been employed full time as a cleaning person for a restaurant known as chicken place for at least years in intervenor owned and operated a small painting busine sec_2petitioner and her former husband also filed their federal_income_tax return timely showing a balance due the unpaid liability was fully satisfied by offsetting the parties’ and federal_income_tax overpayments and is not an issue in this case although petitioner made reference at trial to being entitled to a refund for this collection of unpaid liability a request was not included in her petition and is thus not before the court 3although intervenor appeared at the calendar call of this case he was unable to appear at trial due to a medical_condition moreover intervenor was excused from appearing by the court called hoosier painting that specialized in painting interiors and exteriors of residential homes petitioner and intervenor filed their joint federal_income_tax return timely the return reported wages from petitioner’s employment of dollar_figure and a credit for withheld federal_income_tax of dollar_figure the return also included a schedule c profit or loss from business for intervenor’s painting business that activity reflected a net profit of dollar_figure the tax_shown_on_the_return was dollar_figure which included dollar_figure of self-employment_tax from intervenor’s trade_or_business activity the return was prepared and filed by a certified_public_accountant and was signed by both parties respondent agrees that the unpaid liability is solely attributable to intervenor’s income petitioner filed form_8857 request for innocent spouse relief with the internal_revenue_service irs on or about date the irs subsequently denied relief and petitioner filed a timely petition in this court petitioner’s sole position is that she is entitled to relief from joint liability under sec_6015 respondent pursuant to rule and 115_tc_118 served notice of this proceeding on intervenor who filed a notice of intervention on date however in his intervention intervenor did not state his reasons for objecting to petitioner’s claim for relief moreover intervenor was excused from testifying at the trial generally spouses filing joint federal_income_tax returns are jointly and severally liable for the taxes due thereon sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date but remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 sec_6015 provides three avenues for relief to a taxpayer who has filed a joint_return sec_6015 allows relief for understatements of tax attributable to certain erroneous items on the return sec_6015 provides relief for a portion of an understatement_of_tax for taxpayers who are separated or divorced and sec_6015 more broadly confers on the secretary discretion to grant equitable relief for 4see supra note sec_6015 was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 prior to the enactment of sec_6015 relief from the imposition of joint_and_several_liability for spouses filing joint returns was available under sec_6013 taxpayers who otherwise do not qualify under sec_6015 or c a requisite to granting relief under sec_6015 or c is the existence of a tax_deficiency sec_6015 and c 120_tc_62 if there is no deficiency for the year for which relief is sought relief from joint_and_several_liability is not available under sec_6015 or c 120_tc_137 block v commissioner supra in this case for the year in question there is an underpayment_of_tax arising from a filed income_tax return on which the tax_shown_on_the_return was not paid there is no deficiency arising from the issuance by respondent of a notice_of_deficiency therefore because there is no deficiency but merely an underpayment_of_tax petitioner is not entitled to relief under sec_6015 or c to that extent therefore respondent is sustained however petitioner falls under the equitable relief provision of sec_6015 sec_6015 provides in part that a taxpayer may be relieved from joint_and_several_liability if it is determined that taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for the unpaid tax and relief is not available under sec_6015 or c because petitioner is not eligible for relief under sec_6015 or c she satisfies the second requirement of sec_6015 we review respondent’s denial of relief under sec_6015 to determine whether respondent abused his discretion 118_tc_106 affd 353_f3d_1181 10th cir pursuant to sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 sec_4 2000_1_cb_447 for determining whether an individual qualifies for equitable relief from joint_and_several_liability revproc_2000_15 sec_4 c b pincite sets forth seven threshold conditions that must be satisfied before the secretary will consider any request for equitable relief pursuant to sec_6015 in this case respondent agrees that petitioner has satisfied the seven threshold conditions revproc_2000_15 sec_4 c b pincite provides that equitable relief will ordinarily be granted if the seven threshold conditions and each of the following three elements are satisfied three element test a at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time 6rev proc does not apply to this case because although it supersedes revproc_2000_15 2000_1_cb_447 for requests still pending on date for which no preliminary determination_letter had been issued as of date respondent issued the preliminary determination_letter to petitioner on date revproc_2000_15 supra therefore applies here during the 12-month_period ending on the date relief was requested first element b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability if a requesting spouse would otherwise qualify for relief under this section except for the fact that the requesting spouse had no knowledge or reason to know of only a portion of the unpaid liability then the requesting spouse may be granted relief only to the extent that the liability is attributable to such portion second element and c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner's delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration third element respondent concedes that petitioner satisfied the first element because her divorce from intervenor was finalized before she filed her petition for relief from joint_and_several_liability in addition respondent concedes that petitioner would suffer economic hardship if she were required to pay the remaining liability and therefore satisfies the third element the parties however dispute whether petitioner has satisfied the second element whether petitioner did not know or have reason to know when the requesting spouse signed the return that the tax would not be paid accordingly the issue for the court is whether petitioner established that it was reasonable for her to believe that intervenor would pay the reported liability wiest v commissioner tcmemo_2003_91 revproc_2000_15 sec_4 c b pincite respondent argues that petitioner could not have reasonably believed intervenor would pay the tax due because she and intervenor already had an unpaid liability for the taxable_year however petitioner testified and the court agrees she was unaware of the unpaid liability from at the time she signed the return petitioner testified that although intervenor sometimes spent money foolishly he told her he had enough money from the proceeds of his painting business to cover the tax_liability the court finds that petitioner had virtually no involvement with intervenor’s business she had a high school education and no further business or bookkeeping training an accountant maintained intervenor’s books and took care of his business_expenses although petitioner was an authorized signatory on intervenor’s business account she testified this was only to enable her to sometimes pay their mortgage note out of the business account because intervenor did not draw a regular salary the extent of her knowledge of intervenor’s business dealings was that the account held enough to pay the mortgage 7the unpaid liability from taxable_year was fully satisfied in through the offsetting by respondent of overpayments from petitioner and intervenor’s and federal income taxes see supra note furthermore intervenor had already made an estimated_tax payment of dollar_figure to cover the self-employment taxes for the year petitioner had no reason to believe that there were insufficient funds to cover the income_tax_liability or that there were insufficient funds for intervenor to pay the tax petitioner contends she relied on intervenor’s assurance that he would pay the tax_liability absent any conflicting evidence or testimony the court finds petitioner’s testimony credible and holds that it was reasonable for her to believe that intervenor would pay the reported liability wiest v commissioner supra therefore petitioner has satisfied the second element and qualifies for relief under sec_6015 respondent abused his discretion in denying her claim for relief and petitioner therefore is relieved of the entire amount of the liability reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner 8rev proc sec_4 c b pincite provides a facts_and_circumstances_test whereby a taxpayer may also qualify for relief under sec_6015 facts_and_circumstances_test although respondent and petitioner addressed at trial many of the factors discussed in the facts_and_circumstances_test it is not necessary for the court to address them because they are examined only when a taxpayer fails to satisfy the three-element test
